Citation Nr: 1128447	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  08-06 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a stomach disability.

2.  Entitlement to service connection for a bowel disability.

3.  Entitlement to service connection for lumps on the abdomen.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from September 14, 1973 to October 24, 1973.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In a June 2006 letter the Veteran stated that he is not seeking service connection for asthma or bronchitis.


FINDING OF FACT

The Veteran does not have a stomach disability, a bowel disability, or a disability manifested by lumps on the abdomen that is etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a stomach disability have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  The criteria for service connection for a bowel disability have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  The criteria for service connection for lumps on the abdomen have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

In June 2006, prior to the rating decision that denied the Veteran's claims; the RO sent a letter to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate his claims and the relative duties upon himself and VA in developing his claims.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This letter also advised him of the bases for assigning ratings and effective dates if service connection is granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran's service treatment records and VA medical records have been obtained.  The Veteran provided testimony at a hearing in February 2011.  He has submitted lay statements in support of his claim.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  In April 2006 the Veteran submitted an incomplete authorization form for requesting private medical records.  In July 2006 the RO sent the Veteran a letter explaining that the April 2006 form could not be used to request private medical records and sent him additional forms to fill out properly, so that private medical records could be requested.  The Veteran did not respond to the letter and VA is unable to request the private medical records identified by the Veteran.  Accordingly, the Board must make its determination on the evidence which is currently of record as the Board is unaware of any additional obtainable evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As explained below, in this case the duty to assist does not include providing the Veteran a VA medical examination or procuring of a VA medical opinion.

The Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In March 2006 the Veteran submitted his claim for service connection for a stomach disability, a bowel disability, and for lumps on the abdomen.  The Veteran reported that during basic training he was hospitalized for pneumonia.  He stated that while hospitalized he was injected with a burning blue liquid and soon after he developed lumps on his abdomen, stomach problems, and bowel problems.  He maintains that the service treatment records showing that he was hospitalized for asthma are incorrect, they should indicate pneumonia.  The Veteran also asserted that on threat of court martial he was forced to sign papers which said that he had falsely enlisted while in poor health.  

The Veteran submitted statements written by his current and former spouses.  The former spouse reported that when the Veteran was discharged he was so thin that she did not recognize him.  She stated that over the next few weeks he was very ill.  The Veteran's current wife stated that her father-in-law had told her how sick the Veteran had looked when he came home from service.  In a March 2006 letter she stated that she had been the Veteran's wife for 11 years and she had witnessed the Veteran's serious abdomen pain and disorders.  In an April 2006 letter she stated that the Veteran was plagued with constant pain, swelling, nausea.  She also stated that he had either frequent and urgent bowel movements or painful constipation.   

The Veteran entered service on September 14, 1973.  Service treatment records show that he was hospitalized on September 24, 1973, for acute respiratory disease.  Later service treatment records contain diagnoses of asthma and indicate that it existed prior to service (EPTS).  

April 1998 VA medical records indicate that the Veteran reported rectal discharge since 1995 and that the Veteran had a history of gastroesophageal reflux disease (GERD).  The Veteran reported treatment in service for pneumonia and having welts on intestines as a reaction.  The VA medical records dated subsequent to April 1998 indicate a history of GERD and constipation.

At a February 2011 hearing the Veteran testified that he was hospitalized during service for pneumonia and that all his medical problems started after he was injected with a blue drug.  The Veteran stated that he had had severe pain in his stomach ever since and that sometimes he had 10 or 12 bowel movements in a day.  He stated that six months after service the lumps on his abdomen subsided.  He reported that the lumps never returned but the tenderness never went away. 

In this case, the Veteran is competent to report bowel, stomach and abdomen symptoms but does not have the medical expertise to provide a competent diagnosis of a chronic bowel, stomach or abdomen disorder.  Furthermore, there are no contemporary or subsequent diagnoses by a medical professional of any of the claimed disabilities during service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2006).

The Board considered whether a VA compensation and pension examination for the Veteran's claimed disabilities is warranted.  VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

In this case the Veteran's service treatment records do not show that the Veteran experienced any stomach, bowel or abdomen lump problems during service.  There is no record of any medical treatment for stomach, bowel or abdomen lumps during service or for many years after discharge from service.  The record does not show that the Veteran developed any chronic disability due to his hospitalization during service or due to any other incident of service.  The VA medical records from April 1998 do not show that the Veteran has any current chronic stomach, bowel or abdomen lump problems due to service.  With regards to the abdomen lumps the Veteran had testified that he had not had such lumps since six months after discharge from service.  Although the post-service medical records have indicated constipation, the record does not indicate that constipation is due to the Veteran's short time in service and the VA medical records do not indicate any disability manifested by excessively frequent bowel movements.  In this case the Board finds that there is sufficient competent medical evidence on file to make a decision on the Veteran's claims.  With regard to the abdomen claim there is no competent evidence of a current disability or symptoms of a disability due to lumps of the abdomen.  With regards to the alleged stomach and bowel disabilities there is no evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the Veteran qualifies.  Accordingly a medical examination is not required for any of the Veteran's claimed disabilities.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

The weight of the credible and probative evidence demonstrates that the Veteran does not experience a chronic stomach disability, a chronic bowel disability, or a chronic disability manifested by lumps on the abdomen that is related to his brief period of service.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a stomach disability is denied.

Service connection for a bowel disability is denied.

Service connection for lumps on the abdomen is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


